Case 1:18-cv-15388-NLH-KMW Document 12 Filed 09/30/20 Page 1 of 6 PageID: 77



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

 RODERICK BLACK,                         No. 18-cv-15388 (NLH) (KMW)

            Plaintiff,

      v.                                            OPINION

 UNITED STATES OF AMERICA, et
 al.,

            Defendants.


APPEARANCE:
Roderick Black
28287-054
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320
     Plaintiff Pro se


HILLMAN, District Judge

      Plaintiff Roderick Black, a federal prisoner presently

incarcerated in FCI Fairton, New Jersey, filed a complaint

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).       See ECF No. 1.     The Court

dismissed the complaint with prejudice on January 31, 2020 for

failing to state a claim under 28 U.S.C. § 1915A.          ECF No. 10.

      Plaintiff now moves to amend his complaint and to “make

additional findings of fact.”       ECF No. 11.    For the reasons set

forth below, the Court denies the motion.




                                     1
Case 1:18-cv-15388-NLH-KMW Document 12 Filed 09/30/20 Page 2 of 6 PageID: 78



I.    BACKGROUND

      According to the complaint, Plaintiff was arrested on

January 24, 1994 and charged with violating 21 U.S.C. § 848; 21

U.S.C. § 841(a)(i), (iii); 18 U.S.C. § 922(g); and 7 U.S.C. §

2024.   ECF No. 1 at 5.     See also United States v. Roderick

Black, No. 2:94-cr-00015-FL-9 (E.D.N.C. Jan. 20, 1994).           He was

convicted on September 2, 1994 and sentenced to life

imprisonment on December 19, 1994.        ECF No. 1 at 5.    The United

States Court of Appeals for the Fourth Circuit affirmed.           Id.;

see also United States v. Black, 97 F.3d 1449 (4th Cir. 1996).

      Plaintiff alleged the Assistant United States Attorney who

prosecuted the case, defendant Christine B. Hamilton, defrauded

him because she was not a member of the North Carolina bar.            ECF

No. 1 at 10.    The Court dismissed the complaint because no

federal court had recognized a right to be prosecuted by a

licensed attorney under the due process clause of the Fourteenth

Amendment, and there were separation of powers concerns in

extending the Bivens remedy to a new cause of action.           ECF No. 9

at 5-8 (citing Ziglar v. Abbasi, 137 S. Ct. 1843 (2017)).           The

Court dismissed the complaint with prejudice because Plaintiff

could not remedy the deficiency by amending his complaint.           Id.

at 9.

      Plaintiff filed a motion to make additional findings or,

alternatively, to alter or amend the judgment on February 26,

                                     2
Case 1:18-cv-15388-NLH-KMW Document 12 Filed 09/30/20 Page 3 of 6 PageID: 79



2020.   ECF No. 11.    He states that he “has now become aware that

because Bivens actions are generally regarded as similar to [42

U.S.C. §] 1983 complaints and that the courts have held that a

1983 complaint erroneously filed against federal officials

should be filed as a Federal Question Action.”         Id. at 1-2.

“Plaintiff is now requesting that his complaint be construed as

a Federal Question Civil Right Action against Ms. Hamilton, who

is a federal employee.”      Id. at 2.    “Plaintiff requests that

this Honorable Court construe his erroneously filed Bivens

complaint as a Federal Question Action and make additional

findings . . . .”     Id. at 3.

II.   STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 59, a court may alter

or amend a judgment if the moving party can show “one of three

grounds: (1) an intervening change in controlling law; (2) the

availability of new evidence; or (3) the need to correct clear

error of law or prevent manifest injustice.”         Lazaridis v.

Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins.

Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.

1995)).   “Rule 59(e) permits a court to alter or amend a

judgment, but it ‘may not be used to relitigate old matters, or

to raise arguments or present evidence that could have been

raised prior to the entry of judgment.’”         Exxon Shipping Co. v.

Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11 C. Wright & A.

                                     3
Case 1:18-cv-15388-NLH-KMW Document 12 Filed 09/30/20 Page 4 of 6 PageID: 80



Miller, Federal Practice and Procedure § 2810.1, pp. 127-128 (2d

ed. 1995)).

      Altering or amending a judgment is an extraordinary remedy,

and “[m]otions under Rule 59(e) should be granted sparingly

because of the interests in finality and conservation of scarce

judicial resources.”     Ruscavage v. Zuratt, 831 F. Supp. 417, 418

(E.D. Pa. 1993).

 III. DISCUSSION

      Plaintiff asks the Court to alter or amend the judgment and

permit the complaint to proceed because his claim should be

considered federal question jurisdiction under 28 U.S.C. § 1331

and not under Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).        The Court construes this

argument as asserting the Court should alter or amend the

judgment in order to correct an error of law.

      Section 1983 of Title 42 “entitles an injured person to

money damages if a state official violates his or her

constitutional rights.”      Ziglar v. Abbasi, 137 S. Ct. 1843, 1854

(2017).   However, “[s]ection 1983 ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for

vindicating federal rights elsewhere conferred.’”          Albright v.

Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443

U.S. 137, 144, n.3 (1979)).      Likewise, Bivens is not a source of

substantive rights; it is a remedy.        To say something is a

                                     4
Case 1:18-cv-15388-NLH-KMW Document 12 Filed 09/30/20 Page 5 of 6 PageID: 81



Bivens claim is simply to identify the method by which a

plaintiff seeks relief from violations of federal rights by

federal employees.

      “Bivens acknowledged that Congress had never provided for a

private right of action against federal officers . . . .

Nonetheless, relying largely on earlier decisions implying

private damages actions into federal statutes, . . . we found an

implied damages remedy available under the Fourth Amendment.”

Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66–67 (2001) (citing

Bivens, 403 U.S. at 396-97, 402-03) (internal citations

omitted).    The Supreme Court noted that its “authority to imply

a new constitutional tort, not expressly authorized by statute,

is anchored in our general jurisdiction to decide all cases

‘arising under the Constitution, laws, or treaties of the United

States.’”    Id. at 66 (quoting 28 U.S.C. § 1331).

      Put differently, the Bivens claim previously adjudicated

was already grounded in the courts’ federal question

jurisdiction.    Attempting, as Plaintiff does, to recast it as

federal question claim rather than as a Bivens claim makes no

difference to its viability.       They are one and the same.

Therefore, the Court denies Plaintiff’s motion to alter or amend

the judgment or to make additional findings.




                                     5
Case 1:18-cv-15388-NLH-KMW Document 12 Filed 09/30/20 Page 6 of 6 PageID: 82



IV.   CONCLUSION

      For the reasons stated above, the motion to alter or amend

the judgment will be denied.

      An appropriate order follows.



Dated: September 30, 2020                __s/ Noel L. Hillman ____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     6
